UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22460 Morgan Creek Global Equity Long/Short Fund (Exact name of registrant as specified in charter) 301 West Barbee Chapel Road, Suite 200, Chapel Hill, NC (Address of principal executive offices) (Zip code) Mark Vannoy Morgan Creek Capital Management, LLC 301 West Barbee Chapel Road Chapel Hill, North Carolina 27517 (Name and address of agent for service) Registrant’s telephone number, including area code: (919) 933-4004 Date of fiscal year end: March 31 Date of reporting period: July 1, 2012-June 30, 2013 Item 1. Proxy Voting Record. Morgan Creek Global Equity Long/Short Fund The Morgan Creek Global Equity Long/Short Fund (“Retail Feeder Fund”) invests all of its investable assets in the Global Equity Long/Short Fund (“Master Fund”).There were no matters relating to the Master Fund considered at any shareholder meeting held during the period covered by this report with respect to which the Retail Feeder Fund was entitled to vote.The proxy voting record of the Retail Feeder Fund is set forth in the Master Fund’s Form N-PX filing for the reporting period from July 1, 2012 to June 30, 2013, which was filed on August 14, 2013 under CIK 0001499859 and 1940 Act File Number 811-22459. The Retail Feeder Fund was liquidated on June 30, 2012. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Morgan Creek Global Equity Long/Short Fund By(Signature and Title)* /s/ Mark W. Yusko Mark W. Yusko, Chairman, President and Trustee Date August 14, 2013 *Print the name and title of each signing officer under his or her signature.
